Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.  Applicant's amendment, filed 03/20/20 is acknowledged.

Claims  24-61 are pending. 


Claims 24-61 read on a method of treating a subject having an autoimmune disorder or allergic disorder or inflammatory disorder or to prevent transplant rejection, each comprising administering a therapeutically effective amount of B10 cell, cultured in vitro with IL-21 are under consideration in the instant application.




2. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3. Claims 24-61 are rejected under 35 U.S.C. 112, first paragraph, because the specification, does not reasonably provide enablement for a method of treating any subject having an autoimmune disorder or allergic disorder or inflammatory disorder or to prevent transplant rejection, each comprising administering a therapeutically effective amount of B10 cell, cultured in vitro with IL-21  . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with this claim.

The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
The specification does not adequately teach how to effectively treat any subject having any autoimmune disorder or allergic disorder or inflammatory disorder or to prevent transplant rejection, each comprising administering a therapeutically effective amount of B10 cell, cultured in vitro with IL-21.  Moreover,  no  animals models  were used to study the effectively of treating any subject having any autoimmune disorder or allergic disorder or inflammatory disorder or to prevent transplant rejection, each comprising administering a therapeutically effective amount of B10 cell, cultured in vitro with IL-21.  Since there is no animal model studies and data in the specification to show the  effectively of  treating any subject having any autoimmune disorder or allergic disorder or inflammatory disorder or to prevent transplant rejection, each comprising administering a therapeutically effective amount of B10 cell, cultured in vitro with IL-21, it is unpredictable how to correlate in vitro results with  in vivo use.  

The specification does not teach how to extrapolate data obtained from in vitro studies to the development of effective in vivo mammalian including human therapeutic treatment, commensurate in scope with the claimed invention.  Therefore, it is not clear that the skilled artisan could predict the efficacy of claimed method of treating any subject having any autoimmune disorder or allergic disorder or inflammatory disorder or to prevent transplant rejection, each comprising administering a therapeutically effective amount of B10 cell, cultured in vitro with IL-21. Moreover, Applicant himself acknowledge that the use of B10 cells may be usefull in regulating or controlling inflammation or autoimmune diseases .  The Examples in the instant Specification for treating any subject including human  having any autoimmune disorder or allergic disorder or inflammatory disorder or to prevent transplant rejection, each comprising administering a therapeutically effective amount of B10 cell, cultured in vitro with IL-21  are prophetic examples that indicate what the inventor thinks might happen in the experiments which have not actually been performed.
As such, the invention must be considered unpredictable.  Thus in the absence of working examples or detailed guidance in the specification, the intended use of a therapeutically effective amount of B10 cell, cultured in vitro with IL-21  in treating any subject having any autoimmune disorder or allergic disorder or inflammatory disorder or to prevent transplant rejection are fraught with uncertainties.

Xiu et al ( Medical hypotheses, 2013, v.81, pages 101-103) teach that it is still unclear whether B10 cells have an immunosuppressive effects on human and emphasize the need of careful and meticulous in vivo studies to evaluate the possible therapeutic use of B10 cells in treating  humans  disorders, including therapy for transplant recipients ( see entire document).

Similary, Qin et al.,  ( Cellular Immunology, 2016, v.310, pages 184-192) underline the need to develop applicable strategies for  evaluation the use of B10 cells in  immunomodulation including   more in vivo  data for development of B10 cell-targeted therapy ( see entire document, Abstract and Discussion in particular)


Laurence et al ( Nature Immunol, 2007, v.9, pages 903-905) teach  the existence of significant differences in response to cytokines between mouse and human T cells. In particular, cytokines that stimulate differentiation of mouse CD4+ T to become IL-17 producing  cells  actually  inhibit differentiation of human CD4+ cells to become IL-17 producing  cells

Thus, Applicant has not provided sufficient guidance to enable one skill in the art to use claimed  method of treating any subject having an autoimmune disorder or allergic disorder or inflammatory disorder or to prevent transplant rejection, each comprising administering a therapeutically effective amount of B10 cell, cultured in vitro with IL-21 in manner reasonably correlated with the scope of the claims.  

If the use disclosed is of such nature that the art is unaware of successful treatments with effective amount of B10 cell, cultured in vitro with IL-21 , a more complete statement of how to use must be supplied


"The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required.  A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.

"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans.  See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746


The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970)   indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.


In view of the quantity of experimentation necessary, the unpredictability of the art, the lack of sufficient guidance in the specification, the limited working examples, and the limited amount of direction provided given the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

4.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. Claims  24-61 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent 9,669,057. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1-15 of US Patent 9,669,057 are drawn to cellular compositio0n comprising B10 cells that are capable of producing IL-10 that are used in the presently claimed methods, and wherein the presently claims methods are disclosed in the specification of the US Patent 9,669,057.

          This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.

6. No claims is allowed.

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644